Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/936,882 filed on July 09, 2021.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant's Information Disclosure Statement (IDS) form PTO-1499. The IDS has been considered.

Election/Restrictions
5.	Applicant’s election with traverse of claims 1-6, 8, 10-14, 15-17, 18-19 with respect to species I (Fig. 2) in the reply filed on 07/09/2021 is acknowledged.
6.	According to the applicant’s traversal with subsequent explanations with respect to species restrictions, found persuasive. Therefore, the restriction requirements have been withdrawn, and accordingly all claims have been examined.

Specification
7.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The suggested title of the invention recited as “Semiconductor Packages Including Stacked Substrates and Penetration Electrodes”.

Close of Prosecution on the Merits
8.	The following claims 1, 3, 4, 5, 11, 16, 17, 20 have been drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration with better alignment along with prior recited limitations, the word “about” has no definitive boundary, i.e. indefiniteness, therefore, to avoid indefiniteness. Or, the applicant further requires to amend/clarify the claim languages as underlined.
1. (As interpreted) A semiconductor package, comprising:
a first substrate and a second substrate
a semiconductor device layer on a bottom surface of the second substrate to face a top surface of the first substrate;
upper chip pads and an upper dummy pad on the top surface of the first substrate;
wherein each of the penetration electrodes penetrates the first substrate and are connected to separate, respective upper chip pads of the upper chip pads;
lower chip pads on a bottom surface of the semiconductor device layer, wherein the lower chip pads electrically connected to separate, respective upper chip pads of the upper chip pads; and
a lower dummy pad on the bottom surface of the semiconductor device layer, wherein the lower dummy pad electrically isolated from the upper dummy pad,
wherein a distance between the upper dummy pad and the lower dummy pad in a horizontal direction that is parallel to the first substrate is smaller than a diameter of the lower dummy pad.
3. (As interpreted) The semiconductor package of claim 1, wherein the distance between the upper dummy pad and the lower dummy pad in the horizontal direction ranges from 
4. (As interpreted) The semiconductor package of claim 1, wherein the distance between the upper dummy pad and the lower dummy pad in the horizontal direction is larger than 
5. (As interpreted) The semiconductor package of claim 1, further comprising:
wherein the conductive line electrically connecting the lower dummy pad to at least one upper chip pad of the upper chip pads.
11. (As interpreted) A semiconductor package, comprising:
a first semiconductor chip and a second semiconductor chip
upper chip pads on a top surface of the first semiconductor chip;
lower chip pads on a bottom surface of the second semiconductor chip, wherein the lower chip pads electrically connected to separate, respective upper chip pads of the upper chip pads;
a first upper dummy pad on the top surface of the first semiconductor chip;
a first lower dummy pad on the bottom surface of the second semiconductor chip, wherein the first lower dummy pad adjacent to the first upper dummy pad;
a second upper dummy pad on the top surface of the first semiconductor chip; and
a second lower dummy pad on the bottom surface of the second semiconductor chip, wherein the second lower dummy pad adjacent to the second upper dummy pad,
wherein the first upper dummy pad is isolated from direct contact with the first lower dummy pad in a first direction, and

16. (As interpreted) A semiconductor package, comprising:
a first semiconductor chip and a second semiconductor chip
upper chip pads on a top surface of the first semiconductor chip;
lower chip pads on a bottom surface of the second semiconductor chip, wherein the lower chip pads electrically connected to separate, respective upper chip pads of the upper chip pads;
a first upper dummy pad on the top surface of the first semiconductor chip;
a first lower dummy pad on the bottom surface of the second semiconductor chip, wherein the first lower dummy pad adjacent to the first upper dummy pad;
a second upper dummy pad on the top surface of the first semiconductor chip; and 
a second lower dummy pad on the bottom surface of the second semiconductor chip, wherein the second lower dummy pad adjacent to the second upper dummy pad,


20. (As interpreted) The semiconductor package of claim 16, further comprising:
bumps
an insulating layer between the first semiconductor chip and the second semiconductor chip and covering bottom surfaces of the bumps.

9.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
10.	Claims 1-20 would be considered allowable once the above mentioned claim languages in section 8 as underlined be amended.
11.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a semiconductor device, comprising:
wherein a distance between the upper dummy pad and the lower dummy pad in a horizontal direction that is parallel to the first substrate is smaller than a diameter of the lower dummy pad;

Claim 11: the prior art of record alone or in combination neither teaches nor makes obvious a semiconductor package, comprising:
wherein the first upper dummy pad is isolated from direct contact with the first lower dummy pad in a first direction, and the second upper dummy pad is isolated from direct contact with the second lower dummy pad in an opposite direction of the first direction;

Claim 16: the prior art of record alone or in combination neither teaches nor makes obvious a semiconductor package, comprising:
a first horizontal distance between the first upper dummy pad and the first lower dummy pad is smaller than a second horizontal distance between the second upper dummy pad and the second lower dummy pad;

12. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
The prior art, Lee et al. (US 2016/0358892 A1) discloses a similar structure shown in Fig. 4A, wherein most limitations of the independent claims 1, 11, 16 have met, except the quoted limitations as mentioned in the section 11 above, because first alignment member 32 and second alignment member 34 (considering as first upper 

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819